Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 12/14/2020 have been fully considered and are persuasive.  The double patenting rejection of 09/15/2020 has been withdrawn. A terminal disclaimer has been submitted to address the double patenting rejections on 12/14/2020. 

Terminal Disclaimer
3.	The terminal disclaimer filed on 12/14/2020 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent 10,726,136 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 21-40 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

5.	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








A.G.
December 30, 2020
/ABIY GETACHEW/Primary Examiner, Art Unit 2434